Citation Nr: 0825096	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  04-32 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan

	

THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of an excision of an osteochondroma of the right 
coracoid process.



REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 



INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1969.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in July 2007.  
That development was completed, and the case has since been 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to have limitation of arm 
motion to shoulder level; a scar that is deep or that causes 
limited motion in an area or areas exceeding six square 
inches; a superficial scar that does not cause limited motion 
in an area or areas of 144 square inches or greater; a 
superficial, unstable scar; a superficial scar that is 
painful on examination; or, limitation of function of the 
right shoulder.


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of an 
excision of an osteochondroma of the right coracoid process 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, 4.118, 
Diagnostic Codes 5201, 7819 (2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008).  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation, e.g. competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, slip op. at 5-6. 

In this case, the RO did provide the appellant with notice in 
April 2003, prior to the initial decision on the claim in 
June 2003, as well as in August 2007.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met in connection with the claim and to decide the appeal 
would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for an increased 
evaluation.  Specifically, the April 2003 and August 2007 
letters indicated that the evidence must show that his right 
shoulder disability had increased in severity.  The August 
2007 letter also stated, "To establish entitlement to an 
increased evaluation for your service-connected disability, 
the evidence must show that your service-connected condition 
has gotten worse."  In addition, the April 2003 letter 
informed him that the increase in severity could be shown by 
medical evidence or other evidence showing that he has 
persistent or recurrent symptoms of the disability, and the 
August 2007 letter specifically noted that such evidence 
could be a statement from a physician.  Both letters noted 
that evidence could include statements from other individuals 
who were able to describe from their knowledge and personal 
observations in what manner his disability had worsened.  The 
August 2007 letter also advised the veteran to notify VA if 
there was any other information or evidence that he believed 
would support his claim and instructed him to provide any 
evidence that he may have pertaining to his claim.  As such, 
the notice letters in this case did indicate that the veteran 
must provide or ask VA to obtain medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.

Additionally, as will be discussed below, the veteran is 
currently assigned a noncompensable disability evaluation for 
residuals of an excision of an osteochondroma of the right 
coracoid process pursuant to 38 C.F.R. §§ 4.71a, 4.118 
Diagnostic Codes 5201-7819.  The Board does acknowledge that 
the notice letters did not specifically provide the rating 
criteria.  However, the Board also notes that the July 2004 
statement of the case (SOC) did contain the rating criteria.  
Following the issuance of this document, the RO readjudicated 
the veteran's claim for an increased evaluation in an April 
2008 supplemental statement of the case (SSOC).  Thus, VA 
cured any defect in the notice before the case was 
transferred to the Board on appeal, and no prejudice to the 
appellant will result in proceeding with the issuance of a 
final decision.  Prickett v. Nicholson, 20 Vet. App. 370, 
377-78 (2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).  As such, the Board finds that the 
veteran was provided adequate notice of the applicable rating 
criteria.  

The notice letters also informed the veteran that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  In this regard, the August 2007 letter indicated that 
disability rating can be changed when there are changes in 
the condition.  The letter stated that a rating will be 
assigned from 0 percent to 100 percent depending on the 
disability involved and explained that VA uses a schedule for 
evaluating disabilities that is published in Title 38, Code 
of Regulations, Part 4.  It was also noted that a disability 
evaluation other than the level found in the schedule for a 
specific condition can be assigned if the impairment is not 
adequately covered by the schedule.  The August 2007 letter 
further indicated that evidence of the nature and symptoms of 
the disability, the severity and duration of the symptoms, 
and the impact of the condition and symptoms on employment 
would be considered in determining the disability rating.  

In addition, the notice letters provided examples of the 
types of medical and lay evidence that the veteran may submit 
or ask VA to obtain that are relevant to establishing 
entitlement to increased compensation.  As noted above, the 
August 2007 letter indicated that the evidence could be a 
statement from a physician containing the physical and 
clinical findings, the results of any laboratory tests or x-
rays, and the dates of examinations and test.  Both letters 
also noted that he could submit statements from other 
individuals who were able to describe from their knowledge 
and personal observations in what manner his disability had 
worsened.  The August 2007 letter further listed examples of 
evidence, which included information about on-going 
treatment, Social Security Administration determinations, 
statements from employers, and lay statements from people who 
have witnessed how the disability symptoms affect him.

Based on the foregoing, the Board finds that the April 2003 
and August 2007 letters informed the veteran of the 
information and evidence necessary to substantiate his claim 
for an increased evaluation and satisfied the additional 
notice requirements of Vazquez-Flores v. Peake, No. 05-0355 
(U.S. Vet. App. January 30, 2008).  

Moreover, the RO notified the veteran in the notice letters 
about the information and evidence that VA will seek to 
provide.  In particular, the April 2003 and August 2007 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claim, 
including that VA would request any pertinent records held by 
Federal agencies, such as military records, and VA medical 
records.  The veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
April 2003 and August 2007 letters notified the veteran that 
he must provide enough information about his records so that 
they could be requested from the agency or person that has 
them.  The letters also requested that he complete and return 
the enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.   In addition, the April 2003 and 
August 2007 letters informed the veteran that it was his 
responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.  

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal which involves a claim for an increased 
disability rating, and not a claim for service connection, 
the veteran was provided with notice of the type of evidence 
necessary to establish a disability rating and effective 
date.  In this regard, the Board notes that the August 2007 
letter informed him that a disability rating was assigned 
when a disability was determined to be service-connected and 
that such a rating could be changed if there were changes in 
his condition.  The letter also explained how disability 
ratings and effective dates were determined.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  The veteran was also afforded VA 
examinations in April 2003 and March 2008.  VA has further 
assisted the veteran and his representative throughout the 
course of this appeal by providing them an SOC and SSOC, 
which informed them of the laws and regulations relevant to 
the veteran's claim.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the veteran in this 
case.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.

The veteran's residuals of an excision of an osteochondroma 
of the right coracoid process are currently assigned a 
noncompensable disability evaluation pursuant to 38 C.F.R. §§ 
4.71a, 4.118, Diagnostic Codes 5201-7819.  The hyphenated 
diagnostic code in this case indicates that the limitation of 
the motion of the arm under Diagnostic Code 5201 is the 
service-connected disorder and that the benign skin growths 
under Diagnostic Code 7819 are a residual condition.  Rating 
by analogy is appropriate where an unlisted condition is 
encountered, and a closely related condition which 
approximates the anatomical localization, symptomatology and 
functional impairment is available.  38 C.F.R. § 4.20.

Under Diagnostic Code 5201, a 20 percent evaluation is for 
assignment when limitation of arm motion of the major or 
minor extremity is to shoulder level.  Where the schedular 
criteria does not provide for a noncompensable evaluation, 
such an evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2007).

Diagnostic Code 7819 provides that benign skin neoplasms are 
to be rated as disfigurement of the head, face, or neck 
(Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 
7804, or 7805), or impairment of function.

Diagnostic Code 7800 evaluates scars based upon disfigurement 
of the head, face, or neck, and as such, is not applicable in 
this case.  However, Diagnostic Codes 7801 and 7802 provide 
criteria to evaluate scars other than of the head, face, or 
neck.  Under Diagnostic Code 7801, a 10 percent evaluation is 
warranted for scars that are deep or that cause limited 
motion in an area or areas exceeding six square inches (39 
centimeters).  Under Diagnostic Code 7802, a 10 percent 
disability evaluation is contemplated for superficial scars 
that do not cause limited motion in an area or areas of 144 
square inches or more.  

Under Diagnostic Code 7803, a 10 percent disability 
evaluation is warranted for a superficial, unstable scar.  
Diagnostic Code 7804 provides that a 10 percent disability 
evaluation is assigned for a superficial scar that is painful 
on examination, and Diagnostic Code 7805 indicates that other 
scars should be rated on limitation of function of affected 
part. 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a compensable evaluation for 
residuals of an excision of an osteochondroma of the right 
coracoid process.  The medical evidence of record does now 
show the veteran to have limitation of arm motion to shoulder 
level.  In fact, the April 2003 VA examination found the 
veteran to have abduction to 145 degrees, forward flexion to 
90 degrees, external rotation to 45 degrees, and internal 
rotation to 75 degrees.  The examiner stated that there is 
essentially satisfactory range of motion with minor 
limitations and anterior pain.  VA medical records dated in 
December 2005 also indicated that the veteran had 165 degrees 
of flexion, 150 degrees of abduction, 70 degrees of external 
rotation, and 40 degrees of internal rotation.  Similarly, 
the March 2008 VA examiner documented the veteran as having 
abduction to 110 degrees, adduction to 30 degrees, forward 
elevation to 130 degrees, internal rotation to 40 degrees, 
and external rotation to 70 degrees.  The regulations define 
normal range of motion for the shoulder as forward flexion 
from zero to 180 degrees, abduction from zero to 180 degrees, 
external rotation to 90 degrees, and internal rotation to 90 
degrees.  See 38 C.F.R. § 4.71, Plate I (2007).  As such, the 
veteran has not been shown to have met the criteria for a 
compensable under Diagnostic Code 5201.

In addition, the medical evidence does not show the veteran 
to have a scar that is deep or that causes limited motion in 
an area or areas exceeding six square inches (39 
centimeters).  Nor does he have a superficial scar that is 
painful on examination; a superficial scar that does not 
cause limited motion in an area or areas of 144 square inches 
or greater; a superficial, unstable scar; or, limitation of 
function of the affected part due to the scar.  In this 
regard, the March 2008 VA examination found the veteran to 
have a well healed, curved, U-shaped surgical scar that 
measured 7 inches into .4 inches over the upper aspect of the 
right chest anteriorly below the right shoulder and clavicle.  
There was no local pain or tenderness over the scar, and it 
was not adherent to underlying tissue.  The texture was 
normal, and the scar was stable without elevation or 
depression.  There was no loss of tissue or damage, nor were 
there any signs of inflammation, edema, or keloid changes.  
It was also noted that there was no hyperpigmentation, 
disfigurement, induration, or inflexibility.  The March 2008 
VA examiner also specifically noted that there was no 
limitation of motion or other limitation of function caused 
by the scar.  As such, the veteran has not been shown to have 
met the criteria for a compensable evaluation for a scar.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's residuals of an 
excision of an osteochondroma of the right coracoid process 
is not warranted on the basis of functional loss due to pain 
or weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 
noncompensable rating, and no higher.  In this regard, the 
Board observes that the veteran has complained of pain.  
However, the veteran's complaints do not, when viewed in 
conjunction with the medical evidence, tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant an increased evaluation.  In 
fact, the March 2008 VA examiner indicated that the veteran 
did not have limitation of motion secondary to pain, 
weakness, fatigue, or lack of endurance.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for residuals of an excision of an 
osteochondroma of the right coracoid process.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected 
residuals of an excision of an osteochondroma of the right 
coracoid process have caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
disability under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995). 


ORDER

A compensable evaluation for residuals of an excision of an 
osteochondroma of the right coracoid process is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


